DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.

Accordingly, claims 1-3, 5-11, and 13-22 are pending in this application. Claims 1, 5, 9, 13, and 18 have been currently amended; claims 21 and 22 are newly added; claims 4 and 12 are cancelled; and claims 2-3, 6-8, 10-11, 14-17, and 19-20 are previously presented. 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the expanded data” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the expanded data” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BUSAYARAT et al. (previously applied) (US 2017/0104842 A1) hereinafter BUSAYARAT-842, in view of DODONOV et al. (previously applied) (US 2016/0328485 A1) hereinafter DODONOV, in view of Bakshi et al. (previously applied) (US 2017/0214764 A1) hereinafter Bakshi and further in view of Busayarat et al. (cited in IDS filed 02/13/2019) (US 2017/0105049 A1) hereinafter Busayarat-049.
As to claim 1, BUSAYARAT-842 discloses a method comprising: receiving, by the system (Para. 93), the request for active graph node data from a client device (Fig. 1, Para. 78, “receiving, at a data service, a client request for data of an identified data item from a client device”. Para. 79, “Receiving the client request for the identified data item may include receiving a request for a provider node of a client graph”. Para. 35, “the data items may correspond to nodes of a client user interface graph, referred to as providers”. Therefore, a request for graph node data is received from a client), the active graph node data identified by at least one data identifier (Fig. 5, Para. 38, “client requests include an identifier of the desired data such as an object identifier (object ID), which may be in the form of a uniform resource name (URN) 540”. Thus, the graph node data identified by at least one data identifier); 
accessing, by the system, client device-specific information describing the client device (Para. 76, “Once the data is obtained and the selected template file  located and accessed, step 904 applies the template to format and/or shape the data from the general data item form into the client-specific form as expected by the client”. Para. 77, “The client-specific information may be obtained from the token, e.g., a device code, and used to determine a device class, device type and/or client platform software version”. Thus, client device-specific information which is being accessed that describes the client device), 
based on the client device-specific information: determining, by the system, that a response to the request is to comprise modified graph node data that comprises a subset of the active graph node data that does not comprise all of the active graph node data (Para. 76, “Once the data is obtained and the selected template file located and accessed, step 904 applies the template to format and/or shape the data from the general data item form into the client-specific form as expected by the client”. Para. 78, Described is processing the data of the identified data item in the general form, based upon information in the template, into data of the identified data item data in a client-specific form, i.e. client device-specific information. Para. 37, via the template! 460(1) the response generation logic 244 removes (at least) the "Plot Summary" and "Cast and Crew" information from the response 448 (e.g., part of a JSON-JavaScript® Object Notation----data blob) to provide the data in the form of a formatted and shaped, i.e. modified graph data, response1 430(1) for returning to one client; e.g., because the requesting client software is not equipped to handle anything other than the title, rating and image reference. Since some elements are being removed from the response, thus, modified graph node data that comprises a subset of the graph node data that does not comprise all of the graph node data), and 

returning, by the system, the response to the request that comprises the modified graph node data (Para. 76, “based upon the URN and a given client device class or type, and/or software version, data is returned to the client at step 906 in the data form (e.g., format and shape, and possibly anything else the client expects) as expected by the client”. Para. 78, “returning the data in the client-specific form of the identified data item from the data service to the client device in response to the client request”. Para. 37, via the template! 460(1) the response generation logic 244 removes (at least) the "Plot Summary" and "Cast and Crew" information from the response 448 (e.g., part of a JSON-JavaScript® Object Notation----data blob) to provide the data in the form of a formatted and shaped response1 430(1) for returning to one client, where formatted and shaped data represents here modified graph node data which is being returned in response to the client request).
BUSAYARAT-842 does not explicitly disclose preloading, by a system comprising a processor, future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data; changing, by the system, the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time; wherein the client device-specific information comprises size data representative of a size of a cache in the client device. 
However, in the same field of endeavor, DODONOV discloses wherein the client device-specific information comprises size data representative of a size of a cache in the client device (Fig. 1; 3A, Para. 36, “the memory 118 may include a browser cache 120 associated with a web browser of the client device 102. The browser cache 120 may be of a predetermined size (e.g. 100 MB), which is generally based on total available size of the memory 118, requirements of the client web browser application 124 or other criteria known in the art.”. Para. 43, “The cache manager 116 may further include a cache size determination module configured to determine the current usage size of the browser cache 120”. Para. 62, “the cache manager 116 may further use a cache size determination module 306 of FIG. 3a to monitor the usage size of the browser cache 120 and to detect when the usage size of the browser cache 120 is equal to or exceeding a predetermined threshold value. The threshold value may be defined as a maximum cache volume (e.g., 85% of the maximum cache capacity) that should be maintained by the cache manager 116 in order to prevent unexpected cache overload. The browser cache 120 may be maintained at 85% capacity to assure that there is always enough space in the browser cache 120 to fully load a new web page without needing to delete another web page from the browser cache 120.”. Since the client device is associated with the memory browser cache 120 and the cache manager determines the cache size in order to prevent unexpected cache overload, therefore the client device-specific information comprises size data representative of a size of a cache in the client device). 

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of BUSAYARAT-842 by including the cache size data into the client device-specific information of BUSAYARAT-842 in order to maintain cache capacity to ensure the availability of cache space as suggested by DODONOV (Para. 43). One of the ordinary skill in the art would have motivated to make this modification in order to utilize the cache space by deleting unnecessary web pages stored in the cache such that a new web page can be fully loaded in response to the client request as suggested by DODONOV (Para. 62).
BUSAYARAT-842 and DODONOV do not explicitly disclose preloading, by a system comprising a processor, future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data; changing, by the system, the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time.
However, in the same field of endeavor, Bakshi discloses preloading, by a system comprising a processor, future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data (Fig. 1, Para. 24, “In response to each data request 140, the precaching system 110 can obtain the requested data from the data storage device 115 and provide the requested data 142 to the client device 130. For example, the pre-caching system 110 may send to the client device 130 the requested data 142 in one or more transmissions of one or more data packets. The pre-caching system 110 can also select and provide additional data 144 that was not requested by the data request 140. For example, the user of the client device 130 may not have requested the additional data 144. The additional data 144 can be cached at the client device 130 so that the additional data 144 can be provided quickly and without submitting another data request over the network 120 if the user requests the additional data 144”, where the additional data with the requested data preloaded into cache represents the future graph node data. Therefore, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data since the future graph node data are being cached prior to receive the data request. Para. 25, “The user interactions that the pre-caching system 110 uses to select the additional data 144 can include, for example, user interface elements (e.g., controls, display cards, types of graphs, etc.) with which the user has interacted”, where types of graphs indicates graph node data. Para. 69, “a content item may be presented in different ways based on the type of client device at which the content item is presented (e.g., a content item may be presented differently on a smartphone than a desktop computer).”, where type of client device indicates client device-specific information. Thus, the system preloads the future graph node data comprising respective graphs mapped to respective client device-specific information since the additional data also provided in response to the data request which is based on client device-specific information.); 

changing, by the system, the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time (Para. 20, “The system can select data to provide to a client device based on a user's previous interactions with a user interface that presents the data. For example, if a user has requested particular data for a particular time period multiple times (e.g., data for the previous week), the system may provide the particular data for that time period prior to the user actually submitting a request for the data. If the user later submits a request for the data, the data is cached at the user device and can be obtained and presented more quickly than if the client device had to request the data from a remote system, e.g., over a network. Additional data can also be cached by the remote system for faster delivery to the client device.”. Para. 25, “if a user requested during a previous user session the previous week's impression data for a particular advertising campaign, the pre-caching system 110 may provide as additional data for a current user session the previous week's impression data for the particular campaign prior to the user requesting this data.”, where the cached data indicates the future graph node data. When the system receives a request for the graph node data, the pre-caching system retrieves requested data with the additional data from the cache and send that data such as the active graph node data to the client device in response to the request. Thus, the system changes the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bakshi into the combined method of BUSAYARAT-842 and DODONOV by preloading the data of BUSAYARAT-842 into the cache of Bakshi based on client previous interactions as suggested by Bakshi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to reduce latency in providing the data to the client device in response to requests for the data can take some time and increase the demand on computing resources used to obtain the data as suggested by Bakshi (Para. 27).
BUSAYARAT-842, DODONOV and Bakshi do not explicitly disclose further determining, by the system, based on learned data, that a response to the request is to comprise expanded graph node data that is not identified by the at least one data identifier in the request, wherein the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data, and 
returning, by the system, the response to the request that further comprises the expanded graph node data.  
However, in the same filed of endeavor, BUSAYARAT-049 discloses further determining, by the system, based on learned data (Para. 22, Aspects of the technology described herein include predicting (e.g., through manual and/or machine-learned observation/training, e.g., of client calling patterns), i.e. learned data, and/or otherwise estimating what data client users will request next, so as to download that data before actually being requested.), that a response to the request is to comprise expanded graph node data that is not identified by the at least one data identifier in the request (Para. 108, “The identified data item is returned from the data service to the client device in response to the client request. The data service determines whether to return an expanded data item set based upon the identified data item”. Thus, the data service determines, based on learned data, whether a response to the request is to comprise expanded graph node data. Para. 5, “The data service also determines whether to return an expanded data item set (e.g., one or more other, non-requested data items) based upon the identified data item, and if so, the data service returns the expanded data item set from the data service to the client device”. Therefore, the expanded graph node data is not identified by the at least one data identifier in the request since the data service returns the non-requested data items to the client device. Para. 99, Fig. 11, “Step 1102 evaluates whether there is a request for a data item on the list that has not yet been requested, e.g., is unmarked with respect to requesting it. If so, at step 1104 the item is requested, and marked as having been requested at step 1106. Step 1106 returns to step 1102 to look for another non-requested data item.”.), wherein the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data (Para. 50, “if associated with or determinable from a request, may be used in expanding that request. For example, consider that users under twenty-five years old have a statistically high tendency to request item R right after requesting data item Q. Thus, if a client user that sends a request falls into that age group profile, (based upon information determinable from the request), a rule set that expands a [Q] request set into a [Q, R] request set may be selected for that user and other users matching that age profile.”, where age profile indicates user profile data. Thus, the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data.), and 
returning, by the system, the response to the request that further comprises the expanded graph node data (Para. 108, “The data service determines whether to return an expanded data item set based upon the identified data item, and if so, returns the expanded data item set from the data service to the client device”. Therefore, the system returns the response to the request that further comprises the expanded graph node data).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Busayarat-049 into the combined method of BUSAYARAT-842, DODONOV and Bakshi by using the user profile data to determine whether to send the expanded data of BUSAYARAT-842 which is not originally requested by the client device as suggested by Busayarat-049 (Para. 108). One of the ordinary skills in the art would have motivated to make this modification in order to reduce further internet requests for data items by applying client-specific expansion rule of BUSAYARAT-842 to the requested data item such that expanded data items can be returned in advance and client cache are being maintained such a way that avoids duplicate data to be resent for the future client requests as suggested by Busayarat-049 (Para. 52; 107).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Busayarat-049 discloses further comprising changing, by the system, initial information in the request to obtain the modified graph node data (Para. 25, Obtaining an expanded response may be accomplished by expanding the initial data item request, e.g., when received at the data service, i.e. changing, by the system, initial information in the request. For example, a client request for a data item A may be expanded at the data service into a request for data items A, B and C. When the client receives the expanded response, the client only need be configured to cache the response's data items A, B and C, (and use requested data item A as desired), which is a straightforward task for a client software platform to implement. Any further requests for data items A, B and/or C thereafter may be responded to with data from the client cache (until item expiration).).  

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, BUSAYARAT-842 discloses wherein the active graph node data comprises a main node, and the subset of the active graph node data comprises a virtual node that contains reduced information relative to the main node (Para. 35, “the data items may correspond to nodes of a client user interface graph, referred to as providers. The client graph thus has providers (nodes) representing user interface objects such as menus, tiles, buttons, icons and so forth, with relationships between the providers based upon references (edges) to other providers. FIG. 3 shows an example partial graph representation 320 comprising providers (nodes) including a root menu provider 322 and a user provider 324, along with various child providers, e.g., menus and sub-menus that group features providers or the like (e.g., tile objects representing television episodes) together”, where root node represents graph node comprises a main node and various menus and sub-menus represents the subset of the graph node data comprises a virtual node that contains reduced information relative to the main node).  
As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, BUSAYARAT-842 discloses wherein an expansion rule indicates that the expanded data is to be returned in response to the request, and further comprising, modifying the expansion rule based on the client device-specific information (Para. 52, “a request for a data item can be expanded into a request for that item plus one or more other data items, (e.g., to pre-populate a client cache), and such a request can be based upon a URN, client-specific expansion rule ( e.g., in an expansion rule file in a file system hierarchy) located in generally the same way within a hierarchy of such rules”. Since the client request can be expanded based upon client-specific expansion rule, therefore an expansion rule indicates that expanded data is to be returned in response to the request, and further comprising, modifying the expansion rule based on the client device-specific information). 

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, BUSAYARAT-842 discloses wherein the client device- specific information further comprises a type of the client device (Para. 80, “client-specific information may include using an identifier of the data item and a device type of the client device”. Thus, the client device- specific information comprises a type of the client device).  

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, BUSAYARAT-842 discloses wherein the client device- specific information further comprises software version information of a program of the client device that is making the request for the graph node data (Fig. 5, Para. 82, “client-specific information may include determining a type of the data item, determining a device type from the client-specific information of the client device, and determining a software version from the client-specific information of the client device”. Thus, the client device- specific information comprises software version information of a program of the client device that is making the request for the graph node data).  

As to claim 21, the claim is rejected for the same reasons as claim 1 above. In addition, Busayarat-049 discloses further comprising: after returning the response to the client device, maintaining, by the system, client information (Para. 53, once a response set to a client is sent, the data service is stateless with respect to maintaining client information. However, in alternative implementations it is feasible to maintain some client state, i.e. maintaining, by the system, client information, so as to not return expanded data that was already (e.g., recently) returned.) to employ in a determination of avoiding returning a future response with duplicate graph node data of the response (Para. 22, The expanded data basically pre-populates the client cache with data related to other data the client is already using, and thereby can often avoid one or more future client requests to the data service, i.e. avoiding returning a future response. Para. 52, “An expanded response set may be built in a way that eliminates duplicates and/or may be filtered before returning to the client to eliminate duplicates.”. Thus, the data service avoids returning a future response with duplicate graph node data of the response.).  

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BUSAYARAT-842, DODONOV, Bakshi and Busayarat-049 as applied above, in view of Joel et al. (previously applied) (US 2014/0344663 A1) hereinafter Joel.
As to claim 8, the claim is rejected for the same reasons as claim 1 above. BUSAYARAT-842, DODONOV, Bakshi and Busayarat-049 do not explicitly disclose wherein the client device- specific information comprises further information corresponding to network connectivity of the client device.
However, in the same filed of endeavor, Joel discloses wherein the client device- specific information comprises further information corresponding to network connectivity of the client device (Para. 34, “the management of images may be different depending on the connection of the client. For example, the management of images may be different for visitors connecting over a mobile operator's network (where bandwidth is typically limited and latency may be high) versus visitors connecting over a wired or WiFi network (where bandwidth and latency are less of a concern). By way of example, in one embodiment, if a visitor is connecting over a mobile operator's network (e.g., 2G, 3G, 4G), only the images that are in the viewport will be delivered to the visitors; whereas if a visitor is connecting over a wired or WiFi network, the images in the viewport will be prioritized and the other images will be loaded in the background (which may be prioritized based on where they appear in the page).”. Thus, the client device- specific information comprises information corresponding to network connectivity of the client device.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of BUSAYARAT-842 by including the client connection information of the network as the client device-specific information of BUSAYARAT-842 in order to determine the size of the content that can be delivered to the client as suggested by Joel (Para. 34). One of the ordinary skills in the art would have motivated to make this modification in order to deliver the portion of client requested information that is supported by the client network connection which reduces the page loading time as suggested by Joel (Para. 113).

8.	Claims 9-11, 13-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BUSAYARAT-842, Bakshi and Joel as applied above, and further in view of Busayarat-049 as also applied above. 
As to claim 9, BUSAYARAT-842 discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor (Para. 93), facilitate performance of operations, comprising: 
receiving a request for active graph node data (Fig. 1, Para. 78, “receiving, at a data service, a client request for data of an identified data item from a client device”. Para. 79, “Receiving the client request for the identified data item may include receiving a request for a provider node of a client graph”. Para. 35, “the data items may correspond to nodes of a client user interface graph, referred to as providers”. Therefore, a request for graph node data is received from a client); and 
based on client device-specific information describing a client device making the request: determining that a response to the request will comprise modified graph node data that comprises a portion of the active graph node data that does not comprise all of the active graph node data (Para. 76, “Once the data is obtained and the selected template file  located and accessed, step 904 applies the template to format and/or shape the data from the general data item form into the client-specific form as expected by the client”. Para. 77, “The client-specific information may be obtained from the token, e.g., a device code, and used to determine a device class, device type and/or client platform software version”. Thus, client device-specific information describes the client device. Para. 78, Described is processing the data of the identified data item in the general form, based upon information in the template, into data of the identified data item data in a client-specific form, i.e. client device-specific information. Para. 37, via the template! 460(1) the response generation logic 244 removes (at least) the "Plot Summary" and "Cast and Crew" information from the response 448 (e.g., part of a JSON-JavaScript® Object Notation----data blob) to provide the data in the form of a formatted and shaped, i.e. modified graph data, response1 430(1) for returning to one client; e.g., because the requesting client software is not equipped to handle anything other than the title, rating and image reference. Since some elements are being removed from the response, thus, modified graph node data that comprises a portion of the graph node data that does not comprise all of the graph node data), and 
returning the response to the request that comprises the modified graph node data (Para. 76, “based upon the URN and a given client device class or type, and/or software version, data is returned to the client at step 906 in the data form (e.g., format and shape, and possibly anything else the client expects) as expected by the client”. Para. 78, “returning the data in the client-specific form of the identified data item from the data service to the client device in response to the client request”. Para. 37, via the template! 460(1) the response generation logic 244 removes (at least) the "Plot Summary" and "Cast and Crew" information from the response 448 (e.g., part of a JSON-JavaScript® Object Notation----data blob) to provide the data in the form of a formatted and shaped response1 430(1) for returning to one client, where formatted and shaped data represents here modified graph node data which is being returned in response to the client request).  
BUSAYARAT-842 does not explicitly disclose preloading future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data; changing the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time; wherein the client device-specific information comprises latency data representative of a latency of a network connection to the client device.
 However, in the same field of endeavor, Joel discloses wherein the client device-specific information comprises latency data representative of a latency of a network connection to the client device (Para. 57, “the client-side script(s) attempts to determine the size of the viewport, the type of client device (this may help determine the size of the screen of the device), the type of network connection (e.g., over a mobile operator's network (where bandwidth is typically limited and latency may be high), over a wired or WiFi network (where bandwidth and latency are typically less of a concern)), and/or the location in the page where the images would be displayed with respect to the viewport.”. Fig. 17, Para. 145, “The time taken to load the image can be used an approximation for connection latency. If the benchmark(s) suggest that the latency is high, then flow moves to operation 1730, otherwise flow moves to operation 1715”. Since the connection latency of the client device is considered to determine whether to modify the web page before sending data in response to the client request, thus, the client device-specific information comprises latency data representative of a latency of a network connection to the client device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of BUSAYARAT by including the connection latency data into the client device-specific information of BUSAYARAT in order to modify the page based on prioritization of the loading of the images of the page as suggested by Joel (Para. 63). One of the ordinary skill in the art would have motivated to make this modification in order to utilize the bandwidth by determining the type of the network connection such that only the required images can be downloaded in response to the client request as suggested by Joel (Para. 62; 76).
BUSAYARAT and Joel do not explicitly disclose preloading future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data; changing the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time.

However, in the same field of endeavor, Bakshi discloses preloading future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data (Fig. 1, Para. 24, “In response to each data request 140, the precaching system 110 can obtain the requested data from the data storage device 115 and provide the requested data 142 to the client device 130. For example, the pre-caching system 110 may send to the client device 130 the requested data 142 in one or more transmissions of one or more data packets. The pre-caching system 110 can also select and provide additional data 144 that was not requested by the data request 140. For example, the user of the client device 130 may not have requested the additional data 144. The additional data 144 can be cached at the client device 130 so that the additional data 144 can be provided quickly and without submitting another data request over the network 120 if the user requests the additional data 144”, where the additional data with the requested data preloaded into cache represents the future graph node data. Therefore, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data since the future graph node data are being cached prior to receive the data request. Para. 25, “The user interactions that the pre-caching system 110 uses to select the additional data 144 can include, for example, user interface elements (e.g., controls, display cards, types of graphs, etc.) with which the user has interacted”, where types of graphs indicates graph node data. Para. 69, “a content item may be presented in different ways based on the type of client device at which the content item is presented (e.g., a content item may be presented differently on a smartphone than a desktop computer).”, where type of client device indicates client device-specific information. Thus, the system preloads the future graph node data comprising respective graphs mapped to respective client device-specific information since the additional data also provided in response to the data request which is based on client device-specific information.); 
changing the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time (Para. 20, “The system can select data to provide to a client device based on a user's previous interactions with a user interface that presents the data. For example, if a user has requested particular data for a particular time period multiple times (e.g., data for the previous week), the system may provide the particular data for that time period prior to the user actually submitting a request for the data. If the user later submits a request for the data, the data is cached at the user device and can be obtained and presented more quickly than if the client device had to request the data from a remote system, e.g., over a network. Additional data can also be cached by the remote system for faster delivery to the client device.”. Para. 25, “if a user requested during a previous user session the previous week's impression data for a particular advertising campaign, the pre-caching system 110 may provide as additional data for a current user session the previous week's impression data for the particular campaign prior to the user requesting this data.”, where the cached data indicates the future graph node data. When the system receives a request for the graph node data, the pre-caching system retrieves requested data with the additional data from the cache and send that data such as the active graph node data to the client device in response to the request. Thus, the system changes the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bakshi into the combined method of BUSAYARAT and Joel by preloading the data of BUSAYARAT into the cache of Bakshi based on client previous interactions as suggested by Bakshi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to reduce latency in providing the data to the client device in response to requests for the data can take some time and increase the demand on computing resources used to obtain the data as suggested by Bakshi (Para. 27).
BUSAYARAT-842, Joel and Bakshi do not explicitly disclose further determining, by the system, based on learned data, that a response to the request is to comprise expanded graph node data that is not identified by the at least one data identifier in the request, wherein the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data, and 
returning, by the system, the response to the request that further comprises the expanded graph node data.  
However, in the same filed of endeavor, BUSAYARAT-049 discloses further determining, by the system, based on learned data (Para. 22, Aspects of the technology described herein include predicting (e.g., through manual and/or machine-learned observation/training, e.g., of client calling patterns), i.e. learned data, and/or otherwise estimating what data client users will request next, so as to download that data before actually being requested.), that a response to the request is to comprise expanded graph node data that is not identified by the at least one data identifier in the request (Para. 108, “The identified data item is returned from the data service to the client device in response to the client request. The data service determines whether to return an expanded data item set based upon the identified data item”. Thus, the data service determines, based on learned data, whether a response to the request is to comprise expanded graph node data. Para. 5, “The data service also determines whether to return an expanded data item set (e.g., one or more other, non-requested data items) based upon the identified data item, and if so, the data service returns the expanded data item set from the data service to the client device”. Therefore, the expanded graph node data is not identified by the at least one data identifier in the request since the data service returns the non-requested data items to the client device. Para. 99, Fig. 11, “Step 1102 evaluates whether there is a request for a data item on the list that has not yet been requested, e.g., is unmarked with respect to requesting it. If so, at step 1104 the item is requested, and marked as having been requested at step 1106. Step 1106 returns to step 1102 to look for another non-requested data item.”.), wherein the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data (Para. 50, “if associated with or determinable from a request, may be used in expanding that request. For example, consider that users under twenty-five years old have a statistically high tendency to request item R right after requesting data item Q. Thus, if a client user that sends a request falls into that age group profile, (based upon information determinable from the request), a rule set that expands a [Q] request set into a [Q, R] request set may be selected for that user and other users matching that age profile.”, where age profile indicates user profile data. Thus, the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data.), and 
returning, by the system, the response to the request that further comprises the expanded graph node data (Para. 108, “The data service determines whether to return an expanded data item set based upon the identified data item, and if so, returns the expanded data item set from the data service to the client device”. Therefore, the system returns the response to the request that further comprises the expanded graph node data).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Busayarat-049 into the combined method of BUSAYARAT-842, Joel and Bakshi by using the user profile data to determine whether to send the expanded data of BUSAYARAT-842 which is not originally requested by the client device as suggested by Busayarat-049 (Para. 108). One of the ordinary skills in the art would have motivated to make this modification in order to reduce further internet requests for data items by applying client-specific expansion rule of BUSAYARAT-842 to the requested data item such that expanded data items can be returned in advance and client cache are being maintained such a way that avoids duplicate data to be resent for the future client requests as suggested by Busayarat-049 (Para. 52; 107).

As to claim 10, the claims is rejected for the same reasons as claim 9 above. In addition, Busayarat-049 discloses wherein the operations further comprise altering initial information in the request to obtain the modified graph node data (Para. 25, Obtaining an expanded response may be accomplished by expanding the initial data item request, e.g., when received at the data service, i.e. altering initial information in the request. For example, a client request for a data item A may be expanded at the data service into a request for data items A, B and C. When the client receives the expanded response, the client only need be configured to cache the response's data items A, B and C, (and use requested data item A as desired), which is a straightforward task for a client software platform to implement. Any further requests for data items A, B and/or C thereafter may be responded to with data from the client cache (until item expiration).).  

As to claim 11, the claim is rejected for the same reasons as claim 9 above. In addition, BUSAYARAT-842 discloses wherein the request for the graph node data comprises a request for a main node, and the portion of the active graph node data comprises a virtual node that contains reduced information relative to the main node (Para. 35, “the data items may correspond to nodes of a client user interface graph, referred to as providers. The client graph thus has providers (nodes) representing user interface objects such as menus, tiles, buttons, icons and so forth, with relationships between the providers based upon references (edges) to other providers. FIG. 3 shows an example partial graph representation 320 comprising providers (nodes) including a root menu provider 322 and a user provider 324, along with various child providers, e.g., menus and sub-menus that group features providers or the like (e.g., tile objects representing television episodes) together”, where root node represents graph node comprises a main node and various menus and sub-menus represents the subset of the graph node data comprises a virtual node that contains reduced information relative to the main node).  

As to claim 13, the claim is rejected for the same reasons as claim 9 above. In addition, BUSAYARAT-842 discloses wherein an expansion rule indicates that the expanded data is to be returned in response to the request, and wherein the graph view selection logic operates to modify the expansion rule based on the client device-specific information (Para. 52, “a request for a data item can be expanded into a request for that item plus one or more other data items, (e.g., to pre-populate a client cache), and such a request can be based upon a URN, client-specific expansion rule (e.g., in an expansion rule file in a file system hierarchy) located in generally the same way within a hierarchy of such rules”. Since the client request can be expanded based upon client-specific expansion rule, therefore an expansion rule indicates that expanded data is to be returned in response to the request, and further comprising, modifying the expansion rule based on the client device-specific information).  


As to claim 14, the claim is rejected for the same reasons as claim 9 above. In addition, BUSAYARAT-842 discloses wherein the client device-specific information further comprises a type of the client device (Para. 80, “client-specific information may include using an identifier of the data item and a device type of the client device”. Thus, the client device- specific information comprises a type of the client device).  

As to claim 15, the claim is rejected for the same reasons as claim 9 above. In addition, Joel discloses wherein the client device-specific information further comprises a bandwidth of the network connection to the client device (Para. 57, “the client-side script(s) attempts to determine the size of the viewport, the type of client device (this may help determine the size of the screen of the device), the type of network connection (e.g., over a mobile operator's network (where bandwidth is typically limited and latency may be high), over a wired or WiFi network (where bandwidth and latency are typically less of a concern)), and/or the location in the page where the images would be displayed with respect to the viewport.”. Para. 84, “the set of client-side scripts cause the client network application to request the image when there is available bandwidth. In one embodiment, available bandwidth depends on whether the client is connecting through a mobile operator's network or through a different type of network (e.g., wired, WiFi, etc.).”. Since the bandwidth of the network connection of the client device is considered to determine whether to modify the web page before sending to the client, thus, the client device-specific information further comprises a bandwidth of the network connection to the client device.). 

As to claim 16, the claim is rejected for the same reasons as claim 9 above. In addition, BUSAYARAT-842 discloses wherein the client device-specific information further comprises information corresponding to user preference data (Para. 35, “graph representation 320, the root menu provider 322 and the user provider 324 both link to the specific user's watch-list query provider 326, and thus the root menu presents a tile or the like for the client user to navigate to a menu or the like containing that user's specific data of interest, e.g., including the user's favorite series tiles.”. Thus, the client device-specific information comprises information corresponding to user preference data.).  

As to claim 17, the claim is rejected for the same reasons as claim 9 above. In addition, BUSAYARAT-842 discloses wherein at least part of the client device- specific information is obtained from an authorization token received in conjunction with the request for the graph node data (Para. 77, “The client-specific information may be obtained from the token, e.g., a device code, and used to determine a device class, device type and/or client platform software version”. Therefore, at least part of the client device- specific information is obtained from an authorization token received in conjunction with the request for the graph node data).  
As to claim 18, BUSAYARAT discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations (Para. 93), comprising:
receiving a request for the requested graph node data (Fig. 1, Para. 78, “receiving, at a data service, a client request for data of an identified data item from a client device”. Para. 79, “Receiving the client request for the identified data item may include receiving a request for a provider node of a client graph”. Para. 35, “the data items may correspond to nodes of a client user interface graph, referred to as providers”. Therefore, a request for graph node data is received from a client); 
accessing client device-specific information describing a client device making the request (Para. 76, “Once the data is obtained and the selected template file located and accessed, step 904 applies the template to format and/or shape the data from the general data item form into the client-specific form as expected by the client”. Para. 77, “The client-specific information may be obtained from the token, e.g., a device code, and used to determine a device class, device type and/or client platform software version”. Thus, client device-specific information which is being accessed that describes the client device); 
modifying the request based on the client device-specific information into a modified request (Para. 76, “Once the data is obtained and the selected template file located and accessed, step 904 applies the template to format and/or shape the data from the general data item form into the client-specific form as expected by the client”, where formatting and/or shaping the data indicates modifying the request. Para. 78, Described is processing the data of the identified data item in the general form, based upon information in the template, into data of the identified data item data in a client-specific form, i.e. client device-specific information); and 
returning a response to the request that comprises modified graph node data that comprises a fraction of the requested graph node data that does not comprise all of the requested graph node data (Para. 76, “based upon the URN and a given client device class or type, and/or software version, data is returned to the client at step 906 in the data form (e.g., format and shape, and possibly anything else the client expects) as expected by the client”. Para. 78, “returning the data in the client-specific form of the identified data item from the data service to the client device in response to the client request”. Para. 37, via the template! 460(1) the response generation logic 244 removes (at least) the "Plot Summary" and "Cast and Crew" information from the response 448 (e.g., part of a JSON-JavaScript® Object Notation----data blob) to provide the data in the form of a formatted and shaped, i.e. modified graph data, response1 430(1) for returning to one client; e.g., because the requesting client software is not equipped to handle anything other than the title, rating and image reference”, where formatted and shaped data represents here modified graph node data which is being returned in response to the client request). Since some elements are being removed from the response, thus, modified graph node data that comprises a fraction of the requested graph node data that does not comprise all of the requested graph node data).

BUSAYARAT does not explicitly disclose preloading future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming requested graph node data for responding to a request for requested graph node data; changing the future graph node data to the requested graph node data, based on time data associated with the future graph node data and current time; wherein the client device-specific information comprises a type of network connection to the client device.
 However, in the same field of endeavor, Joel discloses wherein the client device-specific information comprises a type of network connection to the client device (Para. 57, “the client-side script(s) attempts to determine the size of the viewport, the type of client device (this may help determine the size of the screen of the device), the type of network connection (e.g., over a mobile operator's network (where bandwidth is typically limited and latency may be high), over a wired or WiFi network (where bandwidth and latency are typically less of a concern)), and/or the location in the page where the images would be displayed with respect to the viewport.”. Since the type of the network connection of the client device is considered to determine whether to modify the web page before sending data to the client, thus, the client device-specific information comprises a type of network connection to the client device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of BUSAYARAT by including the type of network connection data into the client device-specific information of BUSAYARAT in order to modify the page based on prioritization of the loading of the images of the page as suggested by Joel (Para. 63). One of the ordinary skill in the art would have motivated to make this modification in order to utilize the bandwidth by determining the type of the network connection such that only the required images can be downloaded in response to the client request as suggested by Joel (Para. 62; 76).
BUSAYARAT and Joel do not explicitly disclose preloading future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming requested graph node data for responding to a request for requested graph node data; changing the future graph node data to the requested graph node data, based on time data associated with the future graph node data and current time.
However, in the same field of endeavor, Bakshi discloses preloading future graph node data comprising respective graphs mapped to respective client device-specific information, the future graph node data preloaded into cache memory prior to becoming requested graph node data for responding to a request for requested graph node data (Fig. 1, Para. 24, “In response to each data request 140, the precaching system 110 can obtain the requested data from the data storage device 115 and provide the requested data 142 to the client device 130. For example, the pre-caching system 110 may send to the client device 130 the requested data 142 in one or more transmissions of one or more data packets. The pre-caching system 110 can also select and provide additional data 144 that was not requested by the data request 140. For example, the user of the client device 130 may not have requested the additional data 144. The additional data 144 can be cached at the client device 130 so that the additional data 144 can be provided quickly and without submitting another data request over the network 120 if the user requests the additional data 144”, where the additional data with the requested data preloaded into cache represents the future graph node data. Therefore, the future graph node data preloaded into cache memory prior to becoming active graph node data for responding to a request for active graph node data since the future graph node data are being cached prior to receive the data request. Para. 25, “The user interactions that the pre-caching system 110 uses to select the additional data 144 can include, for example, user interface elements (e.g., controls, display cards, types of graphs, etc.) with which the user has interacted”, where types of graphs indicates graph node data. Para. 69, “a content item may be presented in different ways based on the type of client device at which the content item is presented (e.g., a content item may be presented differently on a smartphone than a desktop computer).”, where type of client device indicates client device-specific information. Thus, the system preloads the future graph node data comprising respective graphs mapped to respective client device-specific information since the additional data also provided in response to the data request which is based on client device-specific information.); 
changing the future graph node data to the requested graph node data, based on time data associated with the future graph node data and current time (Para. 20, “The system can select data to provide to a client device based on a user's previous interactions with a user interface that presents the data. For example, if a user has requested particular data for a particular time period multiple times (e.g., data for the previous week), the system may provide the particular data for that time period prior to the user actually submitting a request for the data. If the user later submits a request for the data, the data is cached at the user device and can be obtained and presented more quickly than if the client device had to request the data from a remote system, e.g., over a network. Additional data can also be cached by the remote system for faster delivery to the client device.”. Para. 25, “if a user requested during a previous user session the previous week's impression data for a particular advertising campaign, the pre-caching system 110 may provide as additional data for a current user session the previous week's impression data for the particular campaign prior to the user requesting this data.”, where the cached data indicates the future graph node data. When the system receives a request for the graph node data, the pre-caching system retrieves requested data with the additional data from the cache and send that data such as the active graph node data to the client device in response to the request. Thus, the system changes the future graph node data to the active graph node data, based on time data associated with the future graph node data and current time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bakshi into the combined method of BUSAYARAT and Joel by preloading the data of BUSAYARAT into the cache of Bakshi based on client previous interactions as suggested by Bakshi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to reduce latency in providing the data to the client device in response to requests for the data can take some time and increase the demand on computing resources used to obtain the data as suggested by Bakshi (Para. 27).
BUSAYARAT-842, Juel and Bakshi do not explicitly disclose further determining, by the system, based on learned data, that a response to the request is to comprise expanded graph node data that is not identified by the at least one data identifier in the request, wherein the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data, and 
returning, by the system, the response to the request that further comprises the expanded graph node data.  
However, in the same filed of endeavor, BUSAYARAT-049 discloses further determining, by the system, based on learned data (Para. 22, Aspects of the technology described herein include predicting (e.g., through manual and/or machine-learned observation/training, e.g., of client calling patterns), i.e. learned data, and/or otherwise estimating what data client users will request next, so as to download that data before actually being requested.), that a response to the request is to comprise expanded graph node data that is not identified by the at least one data identifier in the request (Para. 108, “The identified data item is returned from the data service to the client device in response to the client request. The data service determines whether to return an expanded data item set based upon the identified data item”. Thus, the data service determines, based on learned data, whether a response to the request is to comprise expanded graph node data. Para. 5, “The data service also determines whether to return an expanded data item set (e.g., one or more other, non-requested data items) based upon the identified data item, and if so, the data service returns the expanded data item set from the data service to the client device”. Therefore, the expanded graph node data is not identified by the at least one data identifier in the request since the data service returns the non-requested data items to the client device. Para. 99, Fig. 11, “Step 1102 evaluates whether there is a request for a data item on the list that has not yet been requested, e.g., is unmarked with respect to requesting it. If so, at step 1104 the item is requested, and marked as having been requested at step 1106. Step 1106 returns to step 1102 to look for another non-requested data item.”.), wherein the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data (Para. 50, “if associated with or determinable from a request, may be used in expanding that request. For example, consider that users under twenty-five years old have a statistically high tendency to request item R right after requesting data item Q. Thus, if a client user that sends a request falls into that age group profile, (based upon information determinable from the request), a rule set that expands a [Q] request set into a [Q, R] request set may be selected for that user and other users matching that age profile.”, where age profile indicates user profile data. Thus, the expanded graph node data is based on additional client device-specific information comprising historical data or user profile data.), and 
returning, by the system, the response to the request that further comprises the expanded graph node data (Para. 108, “The data service determines whether to return an expanded data item set based upon the identified data item, and if so, returns the expanded data item set from the data service to the client device”. Therefore, the system returns the response to the request that further comprises the expanded graph node data).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Busayarat-049 into the combined method of BUSAYARAT-842, Joel and Bakshi by using the user profile data to determine whether to send the expanded data of BUSAYARAT-842 which is not originally requested by the client device as suggested by Busayarat-049 (Para. 108). One of the ordinary skills in the art would have motivated to make this modification in order to reduce further internet requests for data items by applying client-specific expansion rule of BUSAYARAT-842 to the requested data item such that expanded data items can be returned in advance and client cache are being maintained such a way that avoids duplicate data to be resent for the future client requests as suggested by Busayarat-049 (Para. 52; 107).

As to claim 19, the claim is rejected for the same reasons as claim 18 above. In addition, BUSAYARAT-842 discloses wherein the client device- specific information further comprises a type of the client device (Para. 80, “client-specific information may include using an identifier of the data item and a device type of the client device”. Thus, the client device- specific information comprises a type of the client device).  


As to claim 20, the claim is rejected for the same reasons as claim 18 above. In addition, BUSAYARAT-842 discloses wherein the client device- specific information further comprises software version information of a program of the client device that is making the request for the graph node data (Fig. 5, Para. 82, “client-specific information may include determining a type of the data item, determining a device type from the client-specific information of the client device, and determining a software version from the client-specific information of the client device”. Thus, the client device- specific information comprises software version information of a program of the client device that is making the request for the graph node data).  

As to claim 22, the claim is rejected for the same reasons as claim 9 above. In addition, Busayarat-049 discloses further comprising: after returning the response to the client device, maintaining, by the system, client information (Para. 53, once a response set to a client is sent, the data service is stateless with respect to maintaining client information. However, in alternative implementations it is feasible to maintain some client state, i.e. maintaining, by the system, client information, so as to not return expanded data that was already (e.g., recently) returned.) to employ in a determination of avoiding returning a future response with duplicate graph node data of the response (Para. 22, The expanded data basically pre-populates the client cache with data related to other data the client is already using, and thereby can often avoid one or more future client requests to the data service, i.e. avoiding returning a future response. Para. 52, “An expanded response set may be built in a way that eliminates duplicates and/or may be filtered before returning to the client to eliminate duplicates.”. Thus, the data service avoids returning a future response with duplicate graph node data of the response.).

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 7-13, with respect to the rejections of claims 1-20 under 35 USC §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1-3, 5-11, and 13-22 above under 35 USC §103 in view of the newly found reference Busayarat-049. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pike et al. (US 10,884,589 B2) teaches a social networking system identifies a user's relative preference for objects maintained by the social networking system.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167